DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application is a continuation-in-part. The claim 1 limitations of the jig assembly comprising a first insert disposed along an interior of said first jaw portion and a second insert being disposed along an interior of said second jaw portion and a third insert disposed along an interior of said third jaw portion and a fourth insert disposed along an interior of said fourth jaw portion are not recited in the prior applications. The examiner acknowledges the teaching of “As a further alternative, a master jig size may be formed and inserts may be used to allow usage of the jaw assemblies 12, 14 with various pipe sizes” in the prior applications. However, the mere recitation of inserts does not support the above noted limitations because there is no indication in the prior applications that the inserts are part of the jig assembly, or that they are disposed along interiors of the jaw portions as claimed, nor is there any indication in the prior applications of combining all of these limitations. The claim 8 limitation of each of said third jaw portion and said fourth jaw portion comprising a plurality of catch structures which are capable of engaging a flange is not recited in the prior applications. Accordingly, the current claims have an effective date of 18 November 2020.

Claim Objections
Claims 5-6 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 5, line 1, “said” should be deleted to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 6, “at corresponding one of said first end or said second end” is confusing. Each of the first and second jaw portions have a first end and a second end. Accordingly it is unclear which first end is being referenced by “said first end” and which second end is being referenced by “said second end”. Similar problems are found at lines 11-12, line 19, and lines 30-31.
	Regarding claim 1, line 16, it is unclear which jaw portion is being referenced by “said this jaw portion”. Additionally, there is no previously recited “this jaw portion” and accordingly, this term appears to lack proper antecedent basis.
	Regarding claim 4, parent claim 1 has been amended to indicate the first and second inserts are disposed along interiors of the first and second jaw portions, which comprise the first and second arcuate segments. The second insert is no longer disposed along an interior of the third jaw portion, and thus it does not make sense to indicate either of the first or second inserts is disposed along inner diameters of the third and fourth arcuate segments.
	Regarding claim 8, the “corresponding one (or other) of . . .” language at line 6, lines 9-10, line 17, and lines 25-26 is confusing for the reasons provided above with respect to the similar language in claim 1.
	Regarding claim 8, line 14, it is unclear which jaw portion is being referenced by “said this jaw portion”. Additionally, there is no previously recited “this jaw portion” and accordingly, this term appears to lack proper antecedent basis.
	Regarding claims 9, it is unclear if this language includes a single insert which is disposed along an interior of both of the first and second jaw portions, or rather, if this language indicates at least one insert disposed along an interior of the first jaw portion and a further at least one insert disposed along an interior of the second jaw portion. A similar problem is found in claim 10.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 4, parent claim 1 has been amended to indicate the first and second inserts are disposed along interiors of the first and second jaw portions, which comprise the first and second arcuate segments. The second insert is no longer disposed along an interior of the third jaw portion. Accordingly, in view of the amendment to claim 1, dependent claim 4 now appears to improperly change the position of the first or second insert from respective interiors of the first and second jaw portions (which correspond to the first and second arcuate segments) to interiors of the third and fourth jaw portions (which correspond to the third and fourth arcuate segments).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2015/0165672) in view of Pantano (EP 1306169 A1).
	In view of the above noted effective date of claims 1-7, the publication of prior application 14/132,700 to Montgomery qualifies as prior art under 35 USC 102(a)(1).
	Regarding claim 1, Montgomery teaches a jig assembly comprising a first jaw comprising a first jaw portion and a second jaw portion; each of said first jaw portion and said second jaw portion comprising a first end and a second end; said first jaw portion and said second jaw portion comprising a hinged connection at corresponding one of said first end or said second end; each of said first jaw portion and said second jaw portion comprising a first arcuate segment and a second arcuate segment; a first linkage and a second linkage disposed at corresponding other of said first end or said second end, opposite said hinged connection; a jaw actuator disposed between said first linkage and said second linkage to open and close said first jaw portion and said second jaw portion; a second jaw comprising a third jaw portion and a fourth jaw portion; each of said this jaw portion and said fourth jaw portion comprising a third end and a fourth end; said third jaw portion and said fourth jaw portion comprising a second hinged connection at a corresponding one of said third end and said fourth end; each of said third jaw portion and said fourth jaw portion comprising a third arcuate segment and a fourth arcuate segment; a third linkage and a fourth linkage disposed at corresponding other of said third end or said fourth end, opposite said second hinged connection; a second jaw actuator disposed between said third linkage and said fourth linkage to open and close said third jaw portion and said fourth jaw portion; a first linear actuator extending between the first jaw and the second jaw, said first linear actuator being connected to a hydraulic pump for varying spacing between said first jaw and said second jaw. These limitations are clearly taught by Figure 1 and paragraphs 19, 23-24 and 50.
	Montgomery differs from claim 1 in that:
i.	Montgomery does not teach a first insert disposed along an interior of said first jaw portion and a second insert being disposed along an interior of said second jaw portion and a third insert disposed along an interior of said third jaw portion and a fourth insert disposed along an interior of said fourth jaw portion.
ii.	Montgomery does not teach each of the inserts has an arcuate shape with a first end and a second end.
iii.	Montgomery does not teach the first and second inserts are oppositely disposed, wherein when the first and second jaw are in a closed configuration to clamp on to a pipe, the first and second insert are space apart from one another at the ends of the inserts to define gaps.
	(i), (ii) and (iii)	It is known in related art to provide the claimed arcuate inserts on respective interiors of pipe clamping jaws to allow the jaws to clamp pipes with different diameters. See Pantano (paragraphs 4-5, 11, 14, 17, 19 and 21, Figure 1a and 2b; claims 1-2 and 5). Naturally, each jaw portion must be provided with such an insert in order to provide the respective clamping surfaces with the proper diameter. As to the claimed spacing and gaps, it is reasonably clear from Montgomery that the jaw actuator provides the desired clamping force (e.g. see Figure 3; paragraph 45). Such would not be possible if the ends of the inserts came in contact such that the inserts effectively act as stops. Figure 3 of Montgomery also shows that the clamping surfaces need not contact the entire circumference of the pipe. Thus, one having ordinary skill in the art would have readily appreciated that the claimed spacing and gaps are necessary to allow the jaw actuator of Montgomery to operate in the illustrated manner, or in a suitable manner which allows the jaw actuator to provide the desired clamping force. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Montgomery because one of ordinary skill in the art would have been motivated to allow the jaws of Montgomery to clamp pipes with different diameters in accordance with the teachings of Pantano, and to allow the jaw actuator to provide the desired clamping force in view of the teachings of Montgomery for the reasons provided above.
	Regarding claims 2-3 and 5-7, these additional limitations are clearly taught by Montgomery.
	Regarding claim 4, this additional limitation is clearly suggested by Pantano for suitably positioning the above noted inserts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Montgomery because one of ordinary skill in the art would have been motivated to suitably position the inserts as suggested by the teachings of Pantano.

Allowable Subject Matter
Claims 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 8, the closest prior art of record was applied in the previous office action. In combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined limitations of the plurality of catch structures extending from a surface of said second jaw facing away from said first jaw, said plurality of catch structures being arranged circumferentially about said second jaw, said plurality of catch structures each having a first segment having a first end connected to said second jaw and a turned segment extending from a second end of said first segment, said turned segment being capable of engaging a flange.

Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive.
	The arguments directed to the new limitations added to claim 1 are not persuasive in view of the new grounds of rejection applied above to address these new limitations.
	Regarding claim 8, the amendment overcame the prior art rejection. Only 35 USC 112(b) issues remain in claims 8-12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745